Exhibit 99.1 September 3, 2010 U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: Augme Technologies, Inc. File No.: 333-57818 We have read the statements under Item 4.01 of the Current Report on Form 8-K to be filed with the Securities and Exchange Commission on September 3, 2010 regarding the change of auditors. We agree with all statements pertaining to us. We have no basis to agree or disagree with statements pertaining to the successor accountants. /s/MaloneBailey, LLP www.malone-bailey.com Houston, Texas
